Digitally signed
                                                                       by Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2019.08.12
                                                                       09:13:46 -05'00'



                  People v. Funches, 2019 IL App (3d) 160644



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JAMARIOL D. FUNCHES, Defendant-Appellant.



District & No.      Third District
                    Docket No. 3-16-0644



Filed               March 19, 2019



Decision Under      Appeal from the Circuit Court of McDonough County, No. 15-CF-11;
Review              the Hon. Richard H. Gambrell, Judge, presiding.



Judgment            Appeal dismissed.


Counsel on          James E. Chadd, Peter A. Carusona, and Matthew Lemke, of State
Appeal              Appellate Defender’s Office, of Ottawa, for appellant.

                    Matt Kwacala, State’s Attorney, of Macomb (Patrick Delfino, David
                    J. Robinson, and Stephanie L. Raymond, of State’s Attorneys
                    Appellate Prosecutor’s Office, of counsel), for the People.



Panel               JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                    Presiding Justice Schmidt and Justice O’Brien concurred in the
                    judgment and opinion.
                    Presiding Justice Schmidt also specially concurred, with opinion.
                                              OPINION

¶1      Defendant, Jamariol D. Funches, appeals from his conviction and sentence. Defendant
     contends that he is entitled to additional presentence custody credit. We dismiss the appeal as
     moot.

¶2                                         I. BACKGROUND
¶3       Defendant pled guilty to the offense of driving while driver’s license is suspended (625
     ILCS 5/6-303(d) (West 2014)). Pursuant to the plea agreement, defendant was placed on a term
     of 18 months of probation and ordered to serve 148 days in the county jail as a condition of
     probation.
¶4       On January 21, 2016, defendant admitted to the allegations contained in the State’s
     amended petition, alleging defendant violated the terms of his probation. On April 12, 2016,
     the trial court revoked defendant’s probation and sentenced him to two years’ imprisonment
     and one year of mandatory supervised release (MSR). The court credited defendant with
     presentence custody credit. Defendant filed a motion to withdraw his guilty plea and a motion
     to reduce his sentence. On September 20, 2016, the trial court denied both motions. Defendant
     filed a notice of appeal on October 13, 2016.
¶5       Prior to filing his opening brief in this appeal, defendant’s appellate counsel received eight
     extensions of time to file his brief. On June 29, 2018, defendant filed his opening brief. After
     the parties submitted their briefs, this court entered a minute order directing the parties to file
     a stipulation as to defendant’s current incarceration and MSR status. The parties filed a
     stipulation, which revealed that defendant was released from physical custody of the Illinois
     Department of Corrections on January 23, 2017. Defendant, however, remained on MSR until
     March 29, 2018, at which time he was completely discharged from his sentence. In other
     words, at the time defendant filed his opening brief on appeal, he was completely discharged
     from his sentence.

¶6                                          II. ANALYSIS
¶7       On appeal, defendant contends he is entitled to additional presentence custody credit. The
     State concedes that the trial court failed to correctly credit defendant with the entire time he
     spent in presentence custody. However, in spite of the State’s concession of error, the State
     points out that defendant has now completed the term of imprisonment and MSR imposed by
     the court. Consequently, the State contends defendant’s challenge is moot and our court should
     not correct the conceded error.
¶8       A challenge against a defendant’s sentence is moot “where defendant has completed
     serving his sentence.” People v. McNulty, 383 Ill. App. 3d 553, 558 (2008). In other words,
     when a defendant has completed his term of incarceration and MSR, a reviewing court is
     unable to render any sort of effectual relief. People v. Roberson, 212 Ill. 2d 430, 435 (2004).
     Here, the parties’ stipulation reveals that defendant completed his MSR before he filed his
     opening brief on appeal. This appeal is moot because no effectual relief can be granted on the
     issue raised by defendant in this appeal.




                                                  -2-
¶9         Recently, in People v. Cisco, 2019 IL App (4th) 160515, the Fourth District discussed the
       options to encourage less delay in similar appeals, including more judicial oversight. The
       observations made by the special concurrence in Cisco are also shared by this court.
¶ 10       Here, the record reveals that defendant was incarcerated at the time he filed his 2016 notice
       of appeal. Therefore, the issues raised on appeal were not moot at the time the notice of appeal
       was filed. However, despite the State’s confession of error, we cannot grant relief to defendant
       because defendant served the entirety of his sentence before the brief was filed by defendant’s
       counsel, rendering the otherwise meritorious issue moot.

¶ 11                                      III. CONCLUSION
¶ 12      For the foregoing reasons, the appeal is dismissed.

¶ 13      Appeal dismissed.

¶ 14       PRESIDING JUSTICE SCHMIDT, specially concurring:
¶ 15       While I concur and also agree with the comments by the Cisco court, I write separately to
       point out that I believe the appellate court is powerless to remedy the situation. We have no
       authority to micromanage (or even “macromanage”) the Office of the State Appellate Defender
       (OSAD). It would seem to create an obvious conflict to give a court supervisory authority over
       the offices of attorneys that appear before it. What are we going to do? Fine or jail OSAD
       attorneys for contempt when they file briefs late? This hardly seems like a realistic solution.




                                                   -3-